

115 HR 1692 IH: Countering Illegal Firearms Trafficking to Mexico Act
U.S. House of Representatives
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1692IN THE HOUSE OF REPRESENTATIVESMarch 22, 2017Mrs. Torres (for herself, Mr. Engel, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo address the problem of illegal firearm trafficking to Mexico.
	
 1.Short titleThis Act may be cited as the Countering Illegal Firearms Trafficking to Mexico Act. 2.Collaboration between U.S. Immigrations and Customs Enforcement and the Bureau of Alcohol, Tobacco, Firearms, and ExplosivesThe President shall design and implement a strategy to improve collaboration between U.S. Immigrations and Customs Enforcement and the Bureau of Alcohol, Tobacco, Firearms, and Explosives in the investigation of illegal firearm trafficking to Mexico, including formal monitoring of the implementation of the 2009 Memorandum of Understanding between the Bureau of Alcohol, Tobacco, Firearms, and Explosives and U.S. Immigrations and Customs Enforcement.
 3.Comprehensive indicators to stem arms trafficking to MexicoNot later than 120 days after the date of the enactment of this Act, the Office of National Drug Control Policy shall establish comprehensive indicators that more accurately reflect progress made in efforts to stem arms trafficking to Mexico.
		4.Firearms trafficking
 (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:  932.Trafficking in firearms (a)OffensesIt shall be unlawful for any person, regardless of whether anything of value is exchanged—
 (1)to ship, transport, transfer, or otherwise dispose to a person, 2 or more firearms in or affecting interstate or foreign commerce, if the transferor knows or has reasonable cause to believe that such use, carry, possession, or disposition of the firearm would be in violation of, or would result in a violation of any Federal, State, or local law punishable by a term of imprisonment exceeding 1 year;
 (2)to receive from a person, 2 or more firearms in or affecting interstate or foreign commerce, if the recipient knows or has reasonable cause to believe that such receipt would be in violation of, or would result in a violation of any Federal, State, or local law punishable by a term of imprisonment exceeding 1 year;
 (3)to make a statement to a licensed importer, licensed manufacturer, or licensed dealer relating to the purchase, receipt, or acquisition from a licensed importer, licensed manufacturer, or licensed dealer of 2 or more firearms that have moved in or affected interstate or foreign commerce that—
 (A)is material to— (i)the identity of the actual buyer of the firearms; or
 (ii)the intended trafficking of the firearms; and (B)the person knows or has reasonable cause to believe is false; or
 (4)to direct, promote, or facilitate conduct specified in paragraph (1), (2), or (3). (b)Penalties (1)In generalAny person who violates, or conspires to violate, subsection (a) shall be fined under this title, imprisoned for not more than 20 years, or both.
 (2)Organizer enhancementIf a violation of subsection (a) is committed by a person in concert with 5 or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management, such person may be sentenced to an additional term of imprisonment of not more than 5 consecutive years.
 (c)DefinitionsIn this section— (1)the term actual buyer means the person for whom a firearm is being purchased, received, or acquired; and
 (2)the term term of imprisonment exceeding 1 year does not include any offense classified by the applicable jurisdiction as a misdemeanor and punishable by a term of imprisonment of 2 years or less..
 (b)Clerical amendmentThe table of sections for chapter 44 of such title is amended by adding at the end the following:   932. Trafficking in firearms.. 5.Requirement that Federal firearms licensees report multiple sales of firearmsSection 923(g)(3)(A) of title 18, United States Code, is amended by striking pistols, or revolvers, or any combination of pistols and revolvers totalling two or more, and inserting firearms.
		6.Public availability of information about firearms seized by Mexico and submitted to the Bureau of
 Alcohol, Tobacco, Firearms, and Explosives for tracingWithin 30 days after the beginning of each fiscal year that begins more than 120 days after the date of the enactment of this Act, the Bureau of Alcohol, Tobacco, Firearms, and Explosives shall make public detailed information about the type, make, model, and caliber of each firearm seized by authorities of the Government of Mexico and submitted to the Bureau for tracing.
 7.Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 30 days after the date of the enactment of this Act.
		